221 F.2d 187
Earl Barton DURON, Appellant,v.UNITED STATES of America, Appellee.
No. 14303.
United States Court of Appeals, Ninth Circuit.
April 7, 1955.

J. B. Tietz, Los Angeles, Cal., Hayden C. Covington, Brooklyn, N.Y., for appellant.
Laughlin E. Waters, U.S. Atty., Hiram W. Kwan, Manley J. Bowler, Manuel L. Real, Louis Lee Abbott, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before STEPHENS and FEE, Circuit Judges, and WALSH, District Judge.
PER CURIAM.


1
Appellant here contends that his conviction of violating the Universal Military Training and Service Act by knowingly failing and refusing to submit to induction into the armed forces of the United States must be reversed because the appeal board in his case failed to give him an opportunity to answer adverse recommendations of the Department of Justice before finally classifying him.  Appellant's contention must be sustained.  Gonzales v. United States, 75 S.Ct. 409; Bradley v. United States, 75 S.Ct. 532.


2
Accordingly, the judgment of the Court below is reversed.